DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 1/6/21.
3.    Claims 1 - 20 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/21 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3, 9 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080220865) and in view of Reed (US 20080204462) and further in view of Guild (US 20140018166).
7.	Regarding claim 1, Hsu discloses a handheld controller configured to be held by a user's hand to interact with a gaming system, comprising (abstract and FIG. 2): 
a main body (FIG. 2, I.e. the portion of the controller that include parts 21, 203 and 244); 
a handle extending from the main body, wherein the handle has a palm side (i.e. the side associated with part 243) and a finger side (i.e. the side associated with part 201) (FIG. 2, the portion of the controller that include parts 201 and 243); 
a palm sensor (i.e. part 243) on the palm side of the handle and a third-finger button (i.e. a third button of the four buttons shown in part 201) on the finger side of the handle configured such that: when the finger button is depressed, the gaming system registers that the user's hand is grasped around the handle (i.e. registers that the user's hand is grasped around the handle via the grip strength sensor 243) (FIG. 2 and paragraph 15);
Hsu fails to explicitly disclose the following limitation:
the handheld controller detects that the third-finger button on the finger side isreleased and in response indicates an open hand gesture.
Reed teaches:
the handheld controller detects that a gaming button (i.e. the third-finger button) on the finger side isreleased and in response indicates an open hand gesture 
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Hsu in view of Reed to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
The combination of Hsu and Reed fail to explicitly disclose the following limitations:
the gaming system is a virtual reality system 
when both the handheld controller detects that the third-finger button on the finger side released and also the palm sensor on the palm side detects the user's hand, the virtual reality system in response indicates an open hand gesture.
Guild teaches:
the gaming system is a virtual reality system (paragraph 74 and FIGS. 11A-11D).
when both the handheld controller detects a first gaming condition (i.e. the gaming condition related to the third-finger button on the finger side released described by the combination of Hsu and Reed or the gaming condition related to the contact sensor described by Guild) and also the palm sensor on the palm side detects the user's hand, the virtual reality system in response indicates an open hand gesture (paragraph 75; When the player's hand 800 opens, the light or contact sensor 606, 608 of the attachment 500 detects the 
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Hsu and Reed in view of Guild to include the aforementioned method in order to provide improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player (as described by Guild, paragraph 4).
8.	Regarding claim 2, Guild also teaches a presence of the open hand gesture triggers a signal to the virtual reality system to include the open hand gesture in a corresponding avatar (paragraphs 52 and 77).
9.	Regarding claim 3, Guild also teaches wherein the palm sensor functions as a pistol grip safety (i.e. the pistol grip safety of the gaming gun described in paragraph 52) (paragraph 52).
10.	Regarding claim 9, Hsu discloses a second detection sensor (i.e. part 244) on the main body (FIG. 2 and paragraph 14).
11.	Regarding claim 18, Hsu discloses a handheld controller (abstract and FIG. 2), comprising: 
a main body (FIG. 2, I.e. the portion of the controller that include parts 21, 203 and 244); 
a handle extending from the main body, wherein the handle has a palm side (i.e. part 243) and a finger side (i.e. part 201) (FIG. 2, the portion of the controller that include parts 201 and 243); 
a trigger button (i.e. a button on part 201) positioned on the main body or handle (FIG. 2 and paragraph 14); 
a first detection sensor on the finger side of the handle and positioned to detect the presence of the specific finger of the user relative to the handle (FIG. 2 and paragraph 14; a first button in part 201 will detect the presence of a first one of the user's fingers relative to the handle when the user click on the button. When the user click on the first button, his finger is present on the first button and his finger is near the handle); 
	All the remaining limitations of this claim can be found in the rejection for claim 1 above.
12.	Regarding claim 19, Guild also teaches the first detection sensor comprises a proximity sensor (paragraphs 6 and 75).  
13.	Regarding claim 20, Hsu discloses a detection sensor (i.e. part 203) on the main body and positioned to detect the presence of the user's thumb relative to the main body (paragraphs 14 and 15).
14.	Claims 4 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hsu (US 20080220865) and in view of Reed (US 20080204462) and in view of Guild (US 20140018166) and further in view of Tanaka (US 20020169023).
15.	Regarding claim 4, the combination of Hsu, Reed and Guild teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein the third-finger button comprises an arm rotatably coupled to the main body.  
Tanaka teaches:
wherein a gaming component (i.e. the third-finger button) comprises an arm rotatably coupled to the main body (paragraph 59 and FIG. 8A).  
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Hsu, Reed and Guild in view of Tanaka to include the aforementioned method in order to achieve the predictable result of improved player interest.
16.	Regarding claim 5, Tanaka also teaches wherein the arm is rotatably coupled to the main body via a pivot shaft extending along an axis (paragraph 59 and FIG. 8A).  
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Hsu, Reed and Guild in view of Tanaka to include the aforementioned method in order to achieve the predictable result of improved player interest.
17.	Regarding claim 6, Tanaka also teaches wherein the pivot shaft is mounted at an angle with respect to the main body in clevis arms extending from the main body (paragraph 59 and FIG. 8A).
  	Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Hsu, Reed and Guild in view of Tanaka to include the aforementioned method in order to achieve the predictable result of improved player interest.
18.	Regarding claim 7, Tanaka also teaches wherein a torsion spring is positioned about the pivot shaft to return the arm to an extended position (paragraph 59 and FIG. 8A).

19.	Regarding claim 8, Tanaka also teaches wherein the arm further provides tactile feedback to a third finger 3 of the user corresponding to the third-finger button (paragraph 59 and FIG. 8A).  
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified the combination of Hsu, Reed and Guild in view of Tanaka to include the aforementioned method in order to achieve the predictable result of improved player interest.
20.	Claims 10 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080220865) and in view of Reed (US 20080204462) and in view of Guild (US 20140018166) and further in view of Nicholson (US 20120302347).
21.	Regarding claim 10, the combination of Hsu, Reed and Guild fail to explicitly disclose the following limitations:
a thumbstick extending from the thumb surface
a surrounding ring portion extending from the main body
Nicholson teaches:
a thumbstick (i.e. part 238) extending from the thumb surface (FIG. 12A)
a surrounding ring portion (i.e. part 247) extending from the main body (FIG. 12A and paragraph 98)

Nicholson to include the aforementioned method in order to produce a very realistic game experience (as described by Nicholson, paragraph 5).
All the remaining limitations of this claim were discussed in the rejection for claim 1 (see above for details).
22.	Regarding claim 11, Guild also teaches wherein the palm sensor on the palm side comprises a first pressure sensitive sheet and a second pressure sensitive sheet is positioned on the finger side (paragraphs 70 and 75).
23.	Regarding claim 12, Guild also teaches wherein the first pressure sensitive sheet and the second pressure sensitive sheet together detect a strength of the user's grip around the handle (paragraphs 70 and 75).
24.	  Regarding claim 13, Guild also teaches wherein the handheld controller further comprises a set of three detection sensors on the finger side (paragraphs 70 and 75).
25.	  Regarding claim 14, Guild also teaches wherein the second pressure sensitive sheet on the finger side overlaps a first one of the three detection sensors (paragraphs 70 and 75).  
26.	 Regarding claim 15, Guild also teaches wherein the third-finger button comprises the first one of the three detection sensors corresponding to a third finger of the user (paragraphs 70 and 75).
27.	Regarding claim 16, Nicholson also teaches a first button positioned on the thumb surface of the main body adjacent the thumbstick (FIG. 12A and paragraph 98).
a second button positioned on the thumb surface of the main body adjacent the thumbstick (FIG. 12A and paragraph 98).  

Response to Arguments
29.	Regarding claims 1 – 20, the applicant argues that the combination of Hsu and Guild fail to teach all the newly amended limitations of the claims (Remarks, pages 8 - 9).
	The examiner agrees. However, the new rejection of Hsu, Reed and Guild teach all the newly amended limitations for claims 1 – 20 (see rejection above for details).

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715